Citation Nr: 0716679	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Increased initial evaluation for patellofemoral syndrome, 
right knee, currently rated as 10 percent disabling.  

2.	Increased initial evaluation for patellofemoral syndrome, 
left knee, currently rated as 10 percent disabling.  

3.	Increased initial evaluation for tension headaches, 
currently evaluated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1979 to September 
2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.     


FINDINGS OF FACT

1.	The veteran's right knee disorder is productive of 
chondromalacia.    

2.	The veteran's left knee disorder is productive of 
chondromalacia.    

3.	The veteran's headache disorder is characteristic of 
prostrating attacks occurring on an average of two to three 
times per week.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
the veteran's service-connected right knee disorder, have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).    

2.	The criteria for a rating in excess of 10 percent, for 
the veteran's service-connected left knee disorder, have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).    

3.	The criteria for a 30 percent rating for the veteran's 
service-connected headache disorder have been approximated 
from October 1, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for knee and 
headache disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in November 2001.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate his claims.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA provided notification to the veteran 
prior to the August 2002 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
VA did not inform the veteran regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice to the veteran from this 
oversight is rebutted by the remainder of the record.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
As will be noted below, the veteran's claims for his knee 
disorders will be denied.  Any prejudice is rebutted by the 
fact that no new rating or effective date will be assigned 
for these claims.  As to the headache disorder, the Board 
will award an increased rating to 30 percent below.  When 
effectuating this award, the RO can remedy any defect with 
respect to notice here.  As such, the Board finds that 
proceeding with the issuance of a final decision here is 
appropriate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examination for his disorders.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.



II.  The Merits of the Claims for Increased Rating

In November 2001, the veteran filed original service 
connection claims for bilateral knee and headache disorders.  
In August 2002, the RO granted the veteran's claims.  The RO 
rated the knee disorders, and the headache disorder, as 
noncompensably disabling, assigning effective dates of 
October 2001 (the month after the veteran's discharge from 
service).  The veteran timely appealed these assigned 
disability evaluations to the Board.  

During the pendency of the appeal, in the April 2004 
statement of the case, the RO increased each knee disability 
evaluation to 10 percent, and again assigned effective dates 
in October 2001.  In that decision, and subsequent decisions, 
the RO continued the veteran's disability evaluation for his 
headache disorder at 0 percent disabling.  

The veteran has maintained since a July 2003 notice of 
disagreement that higher evaluations are due here.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  Regarding his 
knee disorder claims for increase, the Board disagrees with 
his claims, and finds increased ratings unwarranted here at 
any time during the period of appeal.  Regarding his headache 
disorder claim for increase, the Board partly agrees with the 
veteran's claim, and finds an increased rating warranted 
during the entirety of the period of appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).  

Specifically, the Board finds a rating in excess of 10 
percent unwarranted for either knee disorder at any time 
during the appeal period, and finds a 30 percent rating 
warranted for the headache disorder from October 1, 2001, the 
day following his discharge from service on September 30, 
2001.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i) (the effective date of an award of disability 
compensation shall be the day following the date of discharge 
or release from service if application is received within one 
year from such discharge or release).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

        Knees 

Disabilities of the knee are rated under 38 C.F.R. § 4.71a 
(2006).  Service connection is currently in effect for each 
of the veteran's knees under DC 5299-5257.  Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under 38 C.F.R. § 4.71.  
See 38 C.F.R. § 4.27.  In this matter, the RO has found DC 
5257, which addresses subluxation and instability of the 
knee, as most analogous to the veteran's chondromalacia 
disorder.  In addressing the veteran's claim for increase 
under this provision, the Board will review the criteria 
under DC 5257, in addition to the criteria noted under other 
DCs addressing knee disorders as well.  See 38 C.F.R. § 4.71, 
DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 addresses the surgical removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 address 
limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.    

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here for either 
knee.  The relevant medical evidence of record consists of 
the veteran's service medical records, VA medical records, a 
January 2002 VA compensation examination report, a June 14, 
2004 private medical examination report, and a June 21, 2004 
medical examination report.    

The veteran's service medical records show that during 
service the veteran underwent lateral retinaculum release 
surgery to each knee.   

The VA medical treatment records are virtually negative for 
reference to the veteran's knees, but there are isolated 
references to knee pain.   

The January 2002 VA examiner noted the veteran's complaints 
of pain, crepitus, and limitation.  He noted that the veteran 
had bilateral knee surgery in service.  On examination of 
both knees, the examiner noted mild to moderate pain on 
motion.  He noted patellofemoral soreness and crepitation.  
He noted motion from 0 degrees extension to 140 degrees 
flexion.  He noted no joint line pain, no effusion, and noted 
stability to medial, lateral, and anteroposterior testing.  
He noted negative McMurray's.  The examiner diagnosed the 
veteran with postoperative bilateral patellofemoral syndrome.  
January 2002 VA x-rays found no significant abnormality in 
the veteran's knees.  

The June 14, 2004 private examiner noted the veteran's in-
service knee surgeries.  He reported the veteran's complaints 
of knee pain, particularly when he sits.  On examination, the 
examiner noted no acute distress, bilateral knee pain 
significant in the left knee, significant atrophy of both 
VMOs, and profound crepitus bilaterally.  The examiner noted 
full range of motion, no gross instability, and a negative 
Lachman test.  The examiner noted significant medial line 
joint tenderness on the left knee.  The examiner noted that 
x-ray evidence indicated no bony abnormalities, and that 
patella femoral x-rays indicated excellent alignment.  The 
examiner diagnosed the veteran with bilateral chondromalacia 
and retropatellar pain.  

The June 21, 2004 examiner noted the veteran's complaints of 
pain and limitation.  He noted minimal signs of joint 
effusion at the bilateral knees.  He noted mild atrophy of 
the VMO musculature at the left knee.  This examiner noted 
right knee extension of 9 degrees with normal flexion, and 
left knee extension of 17 degrees with normal flexion.  He 
noted right quadriceps strength of 2+/5, left quadriceps 
strength of 2/5, and 3+/5 strength of the hamstrings.  The 
examiner noted severe pain/tenderness on palpation along the 
bilateral inferior patellar borders, medial joint line, LCL 
region, and pes anserinus region.  He noted negative 
varus/valgus test, negative anterior drawer test, a positive 
lateral pull test, and a positive patellar compression test.  
The examiner then stated that the veteran displayed signs of 
bilateral knee chondromalacia with poor muscle strength, and 
noted lateral tracking of bilateral patellas with signs of 
inflammation and of the medial meniscus and pes bursa.  

The Board has closely reviewed and analyzed this evidence.  
Again, the Board finds an increased rating unwarranted here 
based on the knee-specific diagnostic codes (DCs 5256-5263).   

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows a stable knee.  The Board notes the June 21, 2004 
examiner's comment regarding "slight subluxation or lateral 
instability[.]"  The Board's finds this statement confusing, 
in light of the fact that the other medical evidence of 
record - including that noted both private examination 
reports - indicates a stable knee.  Nevertheless, even with 
this comment, an increase would not be due under DC 5257 
because that provision compensates for recurrent subluxation 
and instability, not mere slight subluxation and instability.  

Diagnostic Code 5258 is not an avenue for increase here 
because, despite the veteran's complaints of pain, and 
despite his in-service May 1982 retinaculum release 
surgeries, the Board finds no objective medical evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint.  Rather, the evidence indicates only minimal effusion 
(noted by the June 21, 2004 private examiner), no locking, 
and only subjective complaints of pain without flare-ups.  
Under DC 5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 10 percent requires flexion limited 
to 35 degrees.  The evidence shows that the veteran's flexion 
range of motion has been full and normal since service.  

Under DC 5261, extension limited to 15 degrees or higher 
warrants a rating in excess of 10 percent.  But here, the 
bulk of the evidence shows the veteran's extension to be full 
and normal.  On this issue, the Board notes the July 21, 2004 
report's indication of left leg extension limitation to 17 
degrees.  Nevertheless, the preponderance of the evidence 
shows full extension - in the January 2002 VA examination and 
the June 14, 2004 examination, which was conducted by an 
orthopedic surgeon only 7 days prior to the examination 
finding 17 degrees extension.  And the Board notes that the 
June 21, 2004 conclusions were derived from an examination 
conducted by a non-specialist (a physical therapist).  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994)(the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  But here, there are no 
findings of such impairment.  And an increase is not 
warranted under DC 5263 as there has not been any findings of 
genu recurvatum here.  

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Each examination report indicates that the veteran only has 
minimal pain associated with his knee disorders.  

As the preponderance of the evidence is against the veteran's 
increased rating claims for knee disorders, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Headaches 

The RO rated the veteran's headache disorder under DC 8199-
8100.  Diagnostic Code 8100 addresses migraines, which the RO 
found analogous to the veteran's headache disorder.  

Diagnostic Code 8100 authorizes ratings of 0, 10, 30, and 50 
percent.  A noncompensble rating is warranted with evidence 
of less frequent attacks.  A 10 percent rating is warranted 
for evidence showing prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
authorized for headaches characteristic of prostrating 
attacks occurring on an average of once a month over the last 
several months.  And a 50 percent rating is authorized for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.    

In this matter, the Board finds a compensable rating 
warranted from the day after the veteran's discharge from 
service on September 30, 2001.  The evidence indicates that, 
although the veteran has not experienced headaches causing 
severe economic inadaptability (50 percent criteria), he has 
averaged at least one prostrating headache per month over the 
last several years.  As such, a 30 percent rating is 
warranted here.   

The relevant medical evidence of record regarding the 
veteran's headaches consists of February 2002 and October 
2005 VA compensation examination reports, and VA medical 
treatment records.  

The VA treatment records reflect the veteran's complaints of 
headaches.  

The February 2002 VA examiner noted the veteran's complaints 
of in-service and post-service headaches.  He noted the 
veteran's statement that use of Excedrin will prevent 
headaches, but without such use, he will experience 
headaches.  The veteran described headaches occurring every 
other day.  He described headaches lasting one to ten hours.  
He denied shoulder or upper extremity pains.  

On examination, the examiner found the veteran's cervical 
spine and neurological system (to include cranial testing) to 
be normal.  The examiner reported that CAT scan testing in 
November 1997 indicated a normal brain, and that October 1997 
Magnetic Resonance Imaging found a normal brain, but did note 
degenerative disk disease in the cervical spine.  The 
examiner diagnosed the veteran with tension headaches, and 
noted that it was unlikely that the arthritis of the neck 
related to the headaches.  He stated that, instead, the 
veteran's headaches were of the typical muscle tension 
variety.    

The October 2005 VA examiner noted the veteran's complaints 
of pain and his history of experiencing headaches for the 
first time while stationed in England.  The veteran stated 
that his headaches lasted approximately 6 hours.  The veteran 
stated  that he experienced 3 to 4 headaches per week, but 
has experienced 2 to 3 per week since using medication (ASA).  
The examiner noted the veteran's pain on motion in his 
cervical spine.  He noted an intact mental status, and intact 
neurological system, and intact sensory system.  In relevant 
part, the examiner diagnosed the veteran with migraine 
headaches, with degenerative disc disease of the cervical 
spine, with mild musculoskeletal abnormalities, and no 
neurological abnormalities.   

As this evidence demonstrates, the veteran has experienced a 
headache disorder since service.  And again, the evidence 
indicates that the headaches are prostrating and frequent.  
As such, the Board finds a 30 percent rating warranted from 
the day following the date of discharge from service on 
September 30, 2001.  

A 50 percent rating is not warranted here, however, based on 
the lack of evidence in the record indicating very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  So the preponderance of the evidence 
is against any claim to a rating in excess of 30 percent for 
tension headaches.  See AB, supra.  The benefit-of-the-doubt 
rule does not apply to this aspect of the claim therefore.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

In making the decisions in this matter, the Board has 
recognized the veteran's subjective complaints.  The Board 
has considered his comments closely.  But, as the veteran is 
a layperson, the Board assigns more weight to the conclusions 
derived from the medical professionals' examination reports.  
Ultimately, a layperson's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	Entitlement to an increased initial evaluation for 
patellofemoral syndrome, right knee, is denied.  

2.	Entitlement to an increased initial evaluation for 
patellofemoral syndrome, left knee, is denied.  

3.	Entitlement to an initial 30 percent disability evaluation 
for service-connected tension headaches is granted, subject 
to regulations governing the payment of monetary awards.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


